DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 13, 14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogel et al. (8,407,828).
	Vogel et al. disclose a faucet assembly (Fig. 7) comprising: a faucet body subassembly 212 including a spout 232 having a first internal passageway; an escutcheon 216 coupled to the spout 232; a handle 244 coupled to the escutcheon 216; and a base subassembly 14 coupled to the faucet body subassembly 212, the base subassembly 14 including a valve cartridge 220, wherein the faucet body subassembly 212 must be decoupled from the base subassembly 14 to access the valve cartridge 220.
	Regarding claim 13, the base subassembly 14 further comprises a yoke 218, wherein the yoke 218 comprises a coupler 230 and a plurality of horizontal internal passageways 228 fluidly coupled to the coupler 230, and wherein the coupler 230 is configured to fluidly couple the base subassembly 14 to the spout 232 of the faucet body subassembly 212.
	Regarding claim 14, the valve cartridge 220 is one of a plurality of valve cartridges 220 and 222, and wherein each one of the plurality of horizontal internal passageways 228 is fluidly coupled to a corresponding one of the plurality of valve cartridges.
	Regarding claim 17, the method replacing a valve cartridge in a faucet assembly would be normally performed on the Vogel et al. faucet assembly by  removing a faucet body subassembly from a base subassembly, the faucet body subassembly comprising a spout, an escutcheon, and a handle; removing a first valve cartridge from the base subassembly; engaging a second valve cartridge with the base subassembly; and coupling the faucet body subassembly to the base subassembly.
	Regarding claim 20, removing the faucet body subassembly from the base subassembly comprises disengaging the handle from the valve cartridge by lifting the escutcheon off of the base subassembly.
Allowable Subject Matter
Claims 1-9 are allowed.
Claims 11, 12, 14, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thomas discloses a faucet assembly having a faucet 32 attached to the escutcheon as a single unitary unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUYEN D. LE
Primary Examiner
Art Unit 3754



/HUYEN D LE/Primary Examiner, Art Unit 3754